In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3256 
DONALD LACY, on behalf of himself and all 
others similarly situated, 
                                          Petitioner‐Appellee, 

                                  v. 

KEITH BUTTS, Warden, 
                                              Respondent‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
           No. 13‐CV‐00811 — Richard L. Young, Judge. 
                     ____________________ 

    ARGUED OCTOBER 26, 2018 — DECIDED APRIL 25, 2019 
               ____________________ 

   Before WOOD, Chief Judge, and SYKES and SCUDDER, Circuit 
Judges. 
    WOOD, Chief Judge. When the state wants to encourage sus‐
pects, defendants, or incarcerated oﬀenders to admit guilt, it 
has many tools at its disposal. Before or during trial, prosecu‐
tors may hold out the prospect of a plea bargain. Judges may 
reward defendants with a sentence reduction for accepting re‐
sponsibility.  Prison  rehabilitation  programs  may  oﬀer 
2                                                        No. 17‐3256 

benefits and incentives by conditioning visitation rights, work 
opportunities,  housing  in  a  lower‐security  unit,  and  other 
privileges on an oﬀender’s willingness to admit responsibility 
for  the  crime  of  conviction.  McKune  v.  Lile,  536  U.S.  24,  40 
(2002).  
   But  the  Fifth  Amendment  draws  one  sharp  line  in  the 
sand: no person “shall be compelled in any criminal case to be 
a witness against himself.” U.S. CONST. amend. V. (emphasis 
added). This case requires us to decide whether Indiana’s Sex 
Oﬀender Management and Monitoring (INSOMM) program 
crosses that line with its system of revoking good time credits 
and  denying  the  opportunity  to  earn  such  credits  for 
convicted sex oﬀenders who refuse to confess their crimes. In 
an action brought by a class led by Donald Lacy, an inmate 
subject  to  INSOMM,  the  district  court  ruled  that  Indiana’s 
system  as  currently  operated  impermissibly  compels  self‐
incrimination and must be revised. We aﬃrm. 
                                   I 
    Indiana requires all inmates convicted of a sex oﬀense to 
complete the INSOMM program before release. The program 
is divided into three phases. During Phase 1, which focuses 
on “Consent and Assessment,” participants must fill out a Sex 
Oﬀender Questionnaire that asks them to identify which ille‐
gal sexual acts (for instance, rape, child molestation, or pros‐
titution)  they  committed  and  how  often.  Based  on  their  of‐
fense  history,  participants  are  then  sorted  into  one  of  three 
risk groups for Phase 2, “Risk Based Sex Oﬀender Treatment,” 
which consists of group therapy sessions led by counselors. 
Inmates meet only with others assessed at the same risk level; 
this becomes their “core group.” The higher‐risk groups must 
complete  more  hours  of  therapy.  In  preparation  for  the 
No. 17‐3256                                                      3

therapy sessions, participants must fill out workbooks that re‐
quire them to describe in detail all past acts of sexual violence 
and abuse, regardless of whether they were ever charged for 
those  oﬀenses.  Finally,  after  release  participants  must  com‐
plete  Phase  3,  “Community  Management  and  Monitoring,” 
which is not at issue in this case. 
    As  INSOMM  stresses  to  its  participants  throughout  the 
program, they enjoy neither immunity nor confidentiality for 
any of the disclosures they make at any stage. Moreover, par‐
ticipation is an all‐or‐nothing aﬀair: inmates may not opt out 
of any part of the program, and they are required to respond 
fully to all questions asked. A counselor who suspects that a 
participant has been either deceptive or less than forthcoming 
has the discretion to order polygraph testing. Such an order 
triggers a requirement for the participant to fill out a detailed 
Polygraph  Sex  History  Questionnaire.  A  participant  is  ex‐
cused from admitting responsibility for an oﬀense only if the 
polygraph examination indicates no deception and the coun‐
selors agree that the participant is being truthful.  
     Failure to participate satisfactorily in INSOMM is costly. 
It is treated as a Class A or Major Conduct disciplinary viola‐
tion. That is the same class assigned to rioting, escape, rape, 
or assault on prison staﬀ. The particular Class A violation at 
issue  in  our  case—Code  116,  “Refusing  a  Mandatory  Pro‐
gram”—applies  to  a  much  broader  range  of  conduct  than  a 
flat‐out refusal to participate. Inmates who refuse a polygraph 
examination, deny parts of their oﬀenses, give answers that 
are deemed to be incomplete or dishonest, or otherwise fail to 
“adhere to treatment expectations” also qualify for a Code 116 
violation.  The  INSOMM  counselors  make  the  final  decision 
whether an inmate’s conduct merits disciplinary action. 
4                                                      No. 17‐3256 

    For a first Code 116 oﬀense, inmates are penalized (among 
other ways)  by  placement in a  credit  class  that  denies them 
the opportunity to accrue good‐time credits. These are credits 
to  which  they  would  otherwise  be  entitled  by  statute.  IND. 
CODE § 35‐50‐6‐3 (accrual of credit time for people convicted 
up to June 30, 2014); § 35‐50‐6‐3.1 (same, for people convicted 
after June 30, 2014); § 35‐50‐6‐5 (deprivation of credit time). If 
an inmate persists in whatever conduct gave rise to the disci‐
plinary  action—such  as  by  refusing  to  admit  a  particular 
crime or answer a particular question—he is regarded as com‐
mitting a continuing Code 116 violation punishable by revo‐
cation of 180 days of already‐acquired good‐time credits for 
every  60  days  during  which  the  noncompliance  continues. 
While  the  violation  is  ongoing,  the  inmate  is  barred  from 
earning new good time credits. Some class members have lost 
all of their accrued good‐time credits as a result of this system. 
    Lacy brought this case on May 16, 2013, under 28 U.S.C. 
§ 2254, on behalf of a class of Indiana inmates who have been 
punished with a loss of good‐time credits and a demotion in 
credit  class  for  failure  to  abide  by  the  requirements  of  IN‐
SOMM. On September 20, 2015, the district court certified the 
class. (For ease of exposition, we refer to Lacy’s arguments, on 
the understanding that he presents them on behalf of the en‐
tire  class.)  Lacy  argues  that  the  disclosures  required  by  IN‐
SOMM  and  the  penalties  imposed  for  non‐participation, 
taken together, amount to a violation of his Fifth Amendment 
right to be free from compelled self‐incrimination. The district 
court agreed and ordered the issuance of the writ of habeas 
corpus to restore the class’s lost good‐time credits. It also va‐
cated all disciplinary actions and sanctions for failure to par‐
ticipate in INSOMM. 
No. 17‐3256                                                           5

     On  appeal,  Indiana  argues  both  that  the  INSOMM  pro‐
gram does not carry a suﬃciently serious risk of incrimination 
to  trigger  the  protections  of  the  Fifth Amendment,  and  that 
even if it does, the revocation of credit time and the demotion 
in credit class do not add up to unconstitutional compulsion. 
Because the district court resolved the case on summary judg‐
ment, we consider its decision de novo. Thomas v. Clements, 789 
F.3d 760 (7th Cir. 2015).  
                                   II 
   To  succeed  in  his  Fifth  Amendment  challenge  to  IN‐
SOMM, Lacy must demonstrate that the disclosures to which 
he objects are (1) testimonial, (2) incriminating, and (3) com‐
pelled. Hiibel v. Sixth Judicial Dist. Court of Nevada, Humboldt 
Cnty., 542 U.S. 177, 189 (2004). Because the parties do not dis‐
pute that the disclosures are testimonial, we need decide only 
the latter two issues: whether the program calls for incrimi‐
nating information; and if so, whether participation is “com‐
pelled”  as  that  term  is  used  in  the  Supreme  Court’s  Fifth 
Amendment jurisprudence. 
                                   A 
    Lacy’s  first  task  is  to  show  the  risk  of  self‐incrimination 
that flows from an inmate’s participation in INSOMM is “real 
and appreciable,” rather than “imaginary and insubstantial.” 
Marchetti v. United States, 390 U.S. 39, 48 (1968). He can do so 
even  if  the  required  disclosures  would  not  “in  themselves 
support a conviction,” so long as they would “furnish a link 
in the chain of evidence” that could lead to a criminal prose‐
cution. Hoﬀman v. United States, 341 U.S. 479, 486 (1951).  
   A closer look at INSOMM shows that Lacy has met that 
burden. The extensive information that INSOMM requires of 
6                                                       No. 17‐3256 

its  participants—with  the  express  warning  that  neither  im‐
munity  nor  confidentiality  will  be  available—exposes  Lacy 
and his fellow class members to the risk of future criminal in‐
vestigation and prosecution. Although Indiana contends that 
“the INSOMM program permits participants to describe their 
actions in the most general terms,” a few examples illustrate 
why this benign description is not supported by the record. 
    First, in the disclosure assignments that make up part of 
the  core‐group  workbooks,  the  program  directs  the  partici‐
pant  to  be  “detailed  and  specific”  about  each  victim  he  has 
harmed, using a separate sheet for each one. In the Medium 
Risk  Core  Group  Workbook,  the  questions  that  the  partici‐
pant must answer for each past act of sexual violence or abuse 
include the participant’s age and the victim’s age at the time 
of the oﬀense; the first name of the  victim; the participant’s 
relationship  to  the  victim;  “what  parts  of  [the  participant’s] 
body”  touched  “what  parts  of  [the  victim’s]  body”;  “how 
many  times  [the  participant]  oﬀended  the  victim  and  over 
what period of time”; “where and when” the abuse occurred; 
how the victim was selected and groomed; and the types of 
force used to ensure the victim’s compliance. The High Risk 
Core Group Workbook includes these questions and more: it 
also asks the participant to describe “in detail the set‐up of the 
sexual abuse of each victim”; patterns among his victims, such 
as their age, appearance, and race; “when and how” the abuse 
started  with  each  victim;  and  “in  what  ways  [the  partici‐
pant’s] … sexual oﬀending behavior change[d] over time.”  
    If counselors find any of the responses to those questions 
to  be  inaccurate  or  incomplete—a  determination  they  have 
unfettered discretion to make—they can refer the participant 
for a polygraph examination. Such a referral starts with the 
No. 17‐3256                                                        7

obligation to fill out yet another, equally intrusive, question‐
naire. The polygraph questionnaire asks highly specific ques‐
tions,  such  as:  “How  many  children  have  you  physically 
forced into sexual activities? Describe what you did.”; “How 
many times have you had sexual contact with someone who 
is handicapped? Describe.”; and “How many times have you 
made child pornography (taken pictures, video‐tapes, films, 
etc.)  of  nude  children  or  children  engaged  in  sex  acts?  De‐
scribe.”  The  participant  must  also  “write  the  number  of 
times” that he has masturbated in each of 31 diﬀerent public 
places,  indicate  the  most  recent  time  he  exposed  himself  to 
someone, and describe times when he had sexual contact with 
someone who was drunk or under the influence of drugs. For 
each  victim,  the  participant  must  indicate  whether  he  en‐
gaged in any one of 27 specific actions and how many times, 
including  whether  he  “put  [his]  penis  inside  [the  victim’s] 
vagina  (even  a  little  bit),”  “threatened  [the]  victim  with 
harm,” or “masturbated in front of [the] victim.”  
    Truthful  and  complete  answers  to  questions  such  as 
these—and there are many, many more—are highly pertinent 
to crimes beyond those of conviction. The odds that some par‐
ticipants would be investigated and successfully prosecuted 
for past uncharged crimes are high. The required disclosures 
could provide enough detail to kickstart a brand‐new investi‐
gation. (By the time the state knows the victim’s first name, 
age,  and  relationship  to  the  oﬀender,  as  well  as  when  and 
where the abuse took place, it often will require little outside 
investigation  to  complete  the  story.)  INSOMM  disclosures 
might  advance  or  substantiate  an  ongoing  investigation  or 
one that was halted for lack of evidence. In current or poten‐
tial  prosecutions,  disclosures  from  INSOMM  could  confirm 
identity or modus operandi. FED.  R.  EVID. 404(b)(2). And when 
8                                                      No. 17‐3256 

the  questions  require  an  admission  of  responsibility  for  the 
crime of conviction rather than for an uncharged crime, a par‐
ticipant who pleaded not guilty and testified in his own de‐
fense could be exposed to perjury charges. In short, when In‐
diana requires inmates to describe all of their past sexual of‐
fenses in minute detail, the risks of self‐incrimination are far 
from “remote” or “speculative.” Zicarelli v. N.J. State Commʹn 
of Investigation, 406 U.S. 472, 478 (1972). They are self‐evident. 
    Indiana’s arguments to the contrary are unpersuasive. It 
places great weight on the fact that “[p]articipants are not re‐
quired to identify their victims or specific dates of the sexual 
activity” and that they “are specifically advised not to provide 
identifying information.” But that general statement collides 
with the specific command to provide highly detailed ques‐
tions about each incident of past sexual abuse, omitting only 
the date and the victim’s last name (or even full name). The 
required details easily raise a significant risk of incrimination. 
The state has not explained how it is possible to answer these 
more specific questions—such as the age of the victim and the 
victim’s  relationship  to  the  participant—while  taking  ad‐
vantage  of  the  general  admonishment  to  avoid  “identifying 
information.” Ignoring the actual questions, the state insists 
that the disclosures are at such a high level of generality that 
they “could not support a link in the chain suﬃcient to sup‐
port an investigation or even admission at trial.”  
   Saying so does not make it so. This ipse dixit does not ex‐
plain  why  granular  descriptions  of  the  circumstances  sur‐
rounding specific sex crimes and patterns of criminal sexual 
behavior would prove useless to investigators or prosecutors. 
The  Fifth  Amendment  “protects  against  any  disclosures 
which  the  witness  reasonably  believes  could  be  used  in  a 
No. 17‐3256                                                           9

criminal prosecution or could lead to other evidence that might 
be so used.” Kastigar v. United States, 406 U.S. 441, 445 (1972) 
(emphasis added). The questions posed to an INSOMM par‐
ticipant would yield answers that any competent sex‐crimes 
investigator or prosecutor would love to have. 
    Indiana also stresses that “no prosecutions have been ini‐
tiated  as a  result of the INSOMM program.” But  this fact—
assuming it is true—is not determinative. It is not the case that 
“a witness’ constitutional privilege against self‐incrimination 
depends upon a judge’s prediction of the likelihood of prose‐
cution. Rather … it is only where there is but a fanciful possi‐
bility of prosecution that a claim of fifth amendment privilege 
is not well taken.” In re Folding Carton Antitrust Litigation, 609 
F.2d 867, 871 (7th Cir. 1979) (emphasis added).  
    Indeed, in its reply brief the state all but concedes that the 
necessary level of risk is present. It admits there that the pos‐
sibility of prosecution is anything but “fanciful.” It does so in 
the course of explaining why INSOMM does not provide im‐
munity for its participants. Oﬀenders, the state insists, must 
feel the risk of prosecution for the program to achieve its ther‐
apeutic goals. “Immunity is not an option. If prisoners know 
they will never be prosecuted for past oﬀenses, they may be 
led to believe that society does not consider their crimes to be 
serious.” No one says that the state is obliged to grant immun‐
ity,  of  course;  Lile  holds  otherwise.  536  U.S.  at  27.  But  the 
state’s recognition that the disclosures run enough risk of self‐
incrimination that a prisoner might want immunity is telling. 
It seems to us that the state is trying to have it both ways: on 
the one hand, it wants us to believe that the rehabilitative pur‐
pose  of  INSOMM  depends  on  the  disclosures’  carrying  a 
meaningful  risk  of  prosecution;  but  on  the  other  hand,  it 
10                                                       No. 17‐3256 

maintains  that  this  risk  is  too  remote  to  implicate  the  Fifth 
Amendment.  Our  own  independent  assessment  of  the  pro‐
gram convinces us that the disclosures do give rise to a real 
and appreciable risk of prosecution.  
                                  B 
    That brings us to the central question on appeal: whether 
INSOMM, through its denial of the opportunity to earn good‐
time credits and its revocation of credits already earned, as a 
means of  inducing  participants  to furnish information, com‐
pels  self‐incrimination  in  contravention  of  the  Fifth Amend‐
ment.  
    We acknowledge that the line between permissible pres‐
sure and impermissible compulsion can be diﬃcult to draw. 
That may explain why in Lile, the Supreme Court’s latest pro‐
nouncement  on  the  subject,  the  justices  failed  to  produce  a 
majority opinion. 536 U.S. 24. Nonetheless, many cases are not 
close to the line, and ours is one of them. All five justices join‐
ing the judgment in Lile singled out the extension of a term of 
incarceration  as  a  penalty  more  severe  than  the  one  before 
them.  We  look  for  guidance  to  Justice  O’Connor’s  plurality 
opinion,  which  we  find  reflects  the  narrowest  grounds  ac‐
cepted by the concurring justices and thus is controlling un‐
der the rule of Marks v. United States, 430 U.S. 188, 193 (1977). 
Justice  O’Connor  summarized  the  relevant  restrictions  im‐
posed on inmate Lile as follows: 
          These  consequences  involve  a  reduction  in 
      incentive  level,  and  a  corresponding  transfer  from  a 
      medium‐security  to  a  maximum‐security  part  of  the 
      prison.  In  practical  terms,  these  changes  involve 
      restrictions  on  the  personal  property  respondent  can 
No. 17‐3256                                                        11

   keep in his cell, a reduction in his visitation privileges, 
   a reduction in the amount of money he can spend in 
   the canteen, and a reduction in the wage he can earn 
   through prison employment. 
536 U.S. at 50–51. 
    Justice  O’Connor’s  concurrence  specifically  identified  a 
longer term of incarceration as an impermissible penalty, at 
least  if  it  were  imposed  automatically.  536  U.S.  at  52  (“The 
penalties  potentially  faced  in  these  cases—longer  incarcera‐
tion  and  execution—are  far  greater  than  those  we  have  al‐
ready  held  to  constitute  unconstitutional  compulsion  in  the 
penalty cases. Indeed, the imposition of such outcomes as a 
penalty for refusing to incriminate oneself would surely im‐
plicate a ‘liberty interest.’”). Her rationale leads to the conclu‐
sion that Lacy faced unconstitutional compulsion. Cf. United 
States v. Antelope, 395 F.3d 1133, 1138 (9th Cir. 2005) (“Justice 
O’Connor made clear in her McKune [v. Lile] concurrence that 
she would not have found a penalty of ‘longer incarceration’ 
such as that here to be permissible.”). See also Glover v. United 
States, 531 U.S. 198 (2001) (error leading to longer sentence is 
prejudicial for Sixth Amendment purposes, even if the exten‐
sion is not a long one). 
    The plurality opinion in Lile is not to the contrary. The four 
justices in the plurality went out of their way to distinguish 
the penalties they found permissible from the sort of punish‐
ment at issue in this case. They noted that Lile’s “decision not 
to participate … did not extend his term of incarceration. Nor 
did his decision aﬀect his eligibility for good‐time credits or 
parole.”  Lile,  536  U.S.  at  38  (plurality  opinion;  emphasis 
added).  Like  Justice  O’Connor,  the  plurality  suggested  that 
when the penalty in question was as serious as a longer term 
12                                                        No. 17‐3256 

of  incarceration,  the  automatic  imposition  of  such  a  penalty 
would amount to unconstitutional compulsion. “States may 
award good‐time credits and early parole for inmates who ac‐
cept  responsibility  because  silence  in  these  circumstances 
does not automatically mean the parole board, which consid‐
ers  other  factors  as  well,  will  deny  them  parole.”  Id.,  citing 
Baxter v. Palmigiano, 425 U.S. 308, 317–18 (1976). For this pur‐
pose,  the  distinction  between  a  discretionary  award  of  less 
time and the automatic deprivation of an earned sentence re‐
duction is critical. 
    Three of our sister circuits share this understanding of Lile. 
See  Antelope,  395  F.3d  at  1133  n.1;  Ainsworth  v.  Stanley,  317 
F.3d 1, 4 (1st Cir. 2002); Searcy v. Simmons, 299 F.3d 1220, 1225 
(10th Cir. 2002); see also United States v. Von Behren, 822 F.3d 
1139,  1147–48  (10th  Cir.  2016).  (There  are  also  two  un‐
published decisions that discuss Lile more briefly; they do not 
reach any contrary conclusions about the eﬀect of the O’Con‐
nor opinion. See Edwards v. Goord, 362 F. App’x 195 (2d Cir. 
2010); Thorpe v. Grillo, 80 F. App’x 215 (3d Cir. 2003).)  
    More  broadly,  the  Supreme  Court  has  emphasized  that 
punishments implicating the length of confinement are diﬀer‐
ent  in  kind  from  those  that  aﬀect  the  conditions  of  confine‐
ment. Here, Indiana considers no other factors as it evaluates 
whether to revoke an inmate’s good time credits or to deny 
him the opportunity to earn such credits. The decision to de‐
cline participation in INSOMM is not merely a trigger for a 
later stage in which the state takes a more holistic view of an 
inmate’s progress toward rehabilitation. Instead, a prisoner’s 
choice to invoke his privilege against self‐incrimination is the 
direct  cause  of  his  loss  of  credits—credits  that  otherwise 
would  be  statutorily  guaranteed  (assuming  no  independent 
No. 17‐3256                                                          13

reason  to  revoke  them).  IND.  CODE  §§  35‐50‐6‐3,  35‐50–6‐5. 
Neither the plurality nor the concurring opinions in Lile sup‐
port such a system. Nor, for that matter, did the dissenters. As 
the Ninth Circuit noted in Antelope, 395 F.3d at 1138, the dis‐
senters found even the existing penalties to be unconstitution‐
ally coercive; the more severe sanction of longer incarceration 
would have been at least as problematic. 
   Indiana stresses that its credit‐time statute explicitly con‐
templates the revocation of  credit time  for  an oﬀender who 
“refuses to participate in a sex oﬀender treatment program” 
during  incarceration.  IND.  CODE  §  35‐50‐6‐5(a)(6).  But  that 
does not answer the question before us, which is whether it is 
permissible  to  strip  a  prisoner  of  a  constitutional  right  as  a 
means of forcing participation. We have no quarrel with the 
proposition that the state may use other penalties or induce‐
ments.  
    Indeed,  we  can  assume  that  there  is  still  some  room  for 
parole revocation, depending on the circumstances. But that 
measure must be used with care. Other courts of appeals that 
have evaluated these programs since Lile have found that rev‐
ocation of parole as a penalty for non‐participation is permis‐
sible in situations where it does not automatically follow. See 
Ainsworth,  317  F.3d  at  4–5  (noting  that  the  denial  of  parole 
“was not entirely automatic”); Thorpe, 80 F. App’x 215 (finding 
no unconstitutional compulsion where an inmate’s refusal to 
participate in a treatment program did not “automatically de‐
prive him of consideration for parole”). In contrast, the Ninth 
Circuit held that a district court’s decision explicitly to condi‐
tion a prisoner’s supervised release on his successful comple‐
tion of a treatment program similar to INSOMM violated the 
inmate’s  right  to  be  free  from  compelled  self‐incrimination. 
14                                                    No. 17‐3256 

Antelope, 395 F.3d at 1139. Just as in Antelope, Lacy’s refusal to 
incriminate himself has rendered him categorically ineligible 
for the shorter term of confinement he otherwise would have 
received. The Fifth Amendment does not allow Indiana to im‐
pose such a penalty. 
    Finally, we stress that this case relates to the length of time 
Lacy will be incarcerated, not to the conditions of his confine‐
ment. It thus falls on the habeas‐corpus side of the line drawn 
by Preiser v. Rodriguez, 411 U.S. 475 (1973), not the section 1983 
side. In fact, Lacy originally brought his suit as a section 1983 
action, but we held that a petition under section 2254 was the 
only appropriate vehicle for his claim. Lacy v. Indiana, 564 F. 
App’x 844 (7th Cir. 2014) (unpublished order). His case is thus 
distinguishable from Lile, insofar as the sanctions that the Su‐
preme Court endorsed in Lile were all conditions of confine‐
ment, not measures that would aﬀect duration. 
                                III 
      We AFFIRM the judgment of the district court.